Citation Nr: 1721515	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-18 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

This matter was previously before the Board in July 2015, when it was remanded for further development.  The matter now returns to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, further development is required prior to adjudicating the Veteran's claim on the merits.

The July 2015 remand directed the RO to obtain a medical opinion that stated whether it was "at least as likely as not" that the Veteran's current skin disability was incurred in or caused by the Veteran's active service, to include specific consideration of the Veteran's presumed exposure to herbicides in service.  A Veteran has a right to VA compliance with Board remand directives.  Stegall v. West, 11 Vet.App. 268, 271 (1998).  Here, the Board obtained a VA examination and medical opinion in November 2015.  The examiner did not state whether it was at least as likely as not that any of the Veteran's current skin conditions were incurred in or caused by active service, nor did he address the Veteran's herbicide exposure.  The Board finds that there has not been at least substantial compliance with the directives of the July 2015 Board remand, and the matter must be remanded so that an adequate VA opinion may be obtained.  See Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). 

Since the November 2015 VA examination, VA treatment records have been obtained showing treatment from 1971 to 1985.  Notably, the records show a finding of a sebaceous cyst and intermittent back rash in a 1985 report.  In the new opinion, the examiner is directed to specifically consider those records.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the examiner who wrote the November 2015 opinion or, if that examiner is unavailable, to another suitably qualified VA clinician, for completion of an addendum opinion on the nature and etiology of any skin disability, to include dermatitis, NOS, acne vulgaris and folliculitis, diagnosed proximate to or during the pendency of the claim.  The examiner must review the entire record, consider the Veteran's lay statements, and specifically note the VA treatment records from 1971 to 1985.  

With respect to any skin disability present during the pendency or proximate to this claim, (including dermatitis, NOS, acne vulgaris and folliculitis), the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability, was incurred in or was caused by the Veteran's active service. 

In rendering the requested opinion, the examiner should specifically consider the Veteran's presumed exposure to herbicide agents such as Agent Orange and the Veteran's lay statements of continuity of symptomology.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether the benefit sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




